 BELDING HAUSMAN FABRICS239Weldon Mills, a Division of Belding Hausman Fab-rics, Inc. and Mid-Atlantic Regional JointBoard Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC. Case 5-CA-19907July 30, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn September 18, 1989, Administrative LawJudge Joel A Harmatz issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief The General Counsel filed cross-ex-ceptions, a supporting brief, and a brief in responseto the Respondent's exceptions The Respondentfiled an answering bnef to the General Counsel'scross-exceptions 'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findmgs,2 andconclusions and to adopt the recommended Order,as modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and orders that the Respondent,Weldon Mills, a division of Belding Hausman Fab-rics, Inc, Empona, Virginia, its officers, agents,successors, and assigns, shall take the action setforth m the Order, as modified1 Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs accordingly"(c) Remove from its files any reference to theunlawful failure to rehire and notify tlie employeein wntmg that this has been done and that the fail-1 The Respondent argues that the Board should reject the GeneralCounsel's cross-exceptions as untimely It notes that the last date excep-tions to the judge's decision could be timely filed was October 16, 1989,making October 30 the last date that cross-exceptions could be timelyfiled The General Counsel did not attempt to file cross-exceptions untilafter the close of business on October 30 We find merit to the Respond-ent's argument and strike the General Counsel's cross-exceptions SeeSecs 102 46(e) and 102 114(b) of the Board's Rules and Regulations Wealso reject the General Counsel's alternative motion for an extension oftime to file its cross-exceptions, which was also untimely filed after theclose of business on October 30 See Sec 102 46(t)(2)Member Devaney, even if he were to consider the General Counsel'scross-exceptions timely filed, would find no merit in them2 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces convinces us that they are IncorrectStandard Dry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3dCir 1951) We have carefully examined the record and find no basis forreversing the findingsure to rehire will not be used against him in anyway"2 Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government,The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities_WE WILL NOT tell employees that, by engagingin union activity, they have stabbed a managementrepresentative in the back, and for that reason areguilty of disloyaltyWE WILL NOT refuse to rehire or otherwise dis-cnmmate against employees because they supportthe Mid-Atlantic Regional Joint Board, Amalga-mated Clothing and Textile Workers Union, AFL-CIO-CLC or any other labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Clifton Mornss immediate andfull reemployment to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to any seniority or rightsand pnvileges to which he is entitled, and WEWILL make him whole for any loss of earnings andother benefits resulting from our refusal to rehirehim, less any net intenm earnings, plus interestWE WILL notify him that we have removed fromour files any reference to our failure to rehire andthat the failure to rehire will not be used againsthim in any wayWELDON MILLS, A DIVISION OFBELDING HAUSMAN FABRICS, INCAngela S Anderson, Esg and Mark F Wilson, Erg, forthe General Counsel299 NLRB No 26 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDD Eugene Webb Jr. Esq (Mays el Valentine), of Rich-mond, Virginia, for the RespondentHarold L Bock, of Gaithersburg, Maryland, for theCharging PartyDECISIONSTATEMENT OF THE CASEJOEL A HARMATZ, Administrative Law Judge Thisproceeding was heard by me in Emporia, Virginia, onJune 20, 1989, on an original unfair labor practice chargefiled on August 5, 1988, and a complaint Issued on No-vember 8, 1988, alleging that the Respondent independ-ently violated Section 8(a)(1) of the Act by certain coer-cive conduct, including the interrogation of employeesconcerning union activity The complaint, as amended,further alleged that the Respondent violated Section8(a)(3) and (1) of the Act by discharging, or refusing toreinstate, employee Clifton R Morriss for reasons pro-scribed by the Act In its duly filed answer, the Re-spondent denied that any unfair labor practices werecommitted Following close of the hearing, briefs werefiled on behalf of the General Counsel and the Respond-entOn the entire record in this proceeding,' including myopportunity to observe the witnesses while testifying andtheir demeanor, and after consideration of the posthear-mg briefs, I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent, a Delaware corporation, is engagedin the manufacture of cloth from its facility in Empona,Virginia During the 12 months prior to issuance of thecomplaint, a representative period, the Respondent in thecourse of the operations sold and shipped goods and ma-terials valued in excess of $50,000 directly to points lo-cated outside the Commonwealth of VirginiaThe complaint alleges, the answer admits, and I findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe ActII LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat the Mid-Atlantic Regional Joint Board, Amalgamat-ed Clothing and Textile Workers Union, AFL-CIO (theUnion) is a labor organization within the meaning of Sec-tion 2(5) of the ActHI THE ALLEGED UNFAIR LABOR PRACTICESThis proceeding tests the legitimacy of the Respond-ent's reaction to an initial organization campaign Theissues presented concern allegations of coercive conduct,culminating in termination•either through quit, asclaimed by the Respondent, or discharge, as the com-plaint alleges•of Cliff Momss, a leading union protago-nistCertain errors in the transcript are noted and correctedThe facts show that there is no history of representa-tion at the Respondent's plant in Emporia, Virginia Inlate June 1988,2 the Union began organizing Initially,professional and volunteer organizers, over a 3-dayperiod, talked to employees, soliciting signatures to au-thorization cards On Sunday, June 26, the final day ofthis initial leg of the campaign, a meeting was held to de-velop an employee organizing committee It was attend-ed only by those employees who were deemed to possessleadership potential Cliff Morriss was among thosepresent Having previously signed a card, Morriss, atthat meeting, turned in another executed by his brother,and agreed to accompany organizers as they drovethrough the area visiting the homes of various employ-ees Later, he also distributed union literature to cowork-ers inside the plant, and solicited signatures to additionalauthorization cardsA petition was filed by the Union in Case 5-RC-13806on June 29, in quest of an election at the Emporia plantin a unit of production and maintenance employees OnJuly 1, the Respondent posted the following noticeTO ALL EMPLOYEESMuch to our surprise•and frankly, disappoint-ment•we Just this morning received a petitionfrom the National Labor Relations Board requestingan election here to determine whether or not ourproduction and maintenance employees want to bein a union and want to be represented by a union intheir dealings with the CompanyWe don't believe our employees need or want anyoutsider to represent them in their dealings with usThink of what we have accomplished m the pastand about what we all hope to accomplish in thefuture Right now this is all we know, but we willkeep you informedBERNARD HERRMANN[S]Organization was suspended from July 2 through 9,due to the annual plant shutdown On July 15, the em-ployment of Momss ended According to the complaint,he was discharged According to the Respondent, hequit In the alternative, the General Counsel, consistentwith an amendment to the complaint made at the hear-ing, contends that even had he quit the Respondent vio-lated Section 8(a)(3) and (1) by refusing to rehire Mor-rissAt times material, Momss was a technician on thethird shift (12 midnight to 8 a m) His immediate super-visor was Floor Foreman "Ed" Driver, who, in turn, re-ported to Clayton Walker, the third shift overseerThe complaint attributes several independent 8(a)(1)violations to Walker, including coercive interrogation, astatement that union support was synonymous with dis-loyalty, and a threat that promotion would be denied toan employee should the Union be designated These alle-gations are based on a single encounter between Walkerand Morriss Thus, in one of their frequent conversations2 Unless otherwise indicated, all dates refer to 1988 BELDING HAUSMAN FABRICS241in Walker's office, the latter•obviously aware of Mor-riss' union sentiment•addressed Morriss' relationshipwith Charles Curry, a weaving manager, higher rankedthan Walker Curry apparently had taken a special inter-est in Morriss, leading Walker to importune the latter as"sticking a knife inCurry's back," meaning that "we[the Company] did not need or want a Union"When Morriss asked Walker what he was talking about,Walker responded "I heard you're 100% Union" Mor-nss confirmed that this was so, advising Walker that hehad a right to sign a card, whereupon Walker stated thatMorriss' support was needed in the effort against theUnion, urging also that he "help nail down" votes by hisbrother and fiance against the Union Morriss declined,whereupon the discussion led to differing views as tohow well the Company took care of its people In thecourse thereof, Walker mentioned Mornss' brother, whohad only been employed by the Respondent for a fewmonths, stating, "for example, if the Union got in here, Icouldn't promote your brotherI'd have to promotesomeone else first "3Concerning interrogation, the record fails to disclosethat Walker made any remarks calculated to elicit infor-mation as to Morriss' union activity Hence, the evidencefails to substantiate that allegation 4 On the other hand,Walker's comments concerning Curry tended reasonablyto suggest that, in light of Morriss' ingratitude, Curry orthe Company might retaliate, thereby transcending privi-leged forms of antiunion discourse Accordingly, it isconcluded that the Respondent violated Section 8(a)(1)by Walker's denigrating remark that Mornss had stabbedCurry in the back See, e g, Southern Illinois Petrol, 277' NLRB 160, 170 [James Leonard Sr] (1985) Finally, Ishall dismiss the 8(a)(1) allegation based on Walker's3 The above is based upon a composite of credible aspects of the con-flicting accounts of Walker and Momss While basically I regardedWalker as more reliable than Morriss, I reject his testimony that he didnot "recollect" and "don't believe" that the word "union" was specifical-ly mentioned See G C Exh 6 It is unlikely that Walker would havemade the reference to backstabbmg as an abstraction without mentioningthat term as the prelude to a debate over unionization On the otherhand, Morriss in critical areas of the case offered unbelievable testimonyand I detected a proclivity on his part to offer whatever was necessary tofurther his Interest in the proceeding I considered unreliable the testimo-ny of both concerning the alleged remarks involving Mornss' brotherFirst, Walker could not recall saying that the latter would not be promot-ed Moreover, while stating that he did not believe that seniority systemswere discussed, he admits to saying that if "things changed" he mighthave to promote a man with 10 years' service even if he could not do thejob Even worse was Mornss' testimony that Walker insinuated that be-cause of Morriss' union activity his brother would not be promoted Mybelief that the truth lies somewhere between is founded upon probablesuggestions in the testimony of both that Walker made reference to theweight given length of service or semonty, as a factor under promotionformulations sponsored by many unions, and then went on to make theargument that even if, in the future, he wished to promote Mornss' re-cently hired brother the Union on that basis would interfere* The remark "I heard you're 100% Union," was made in re-sponse to Morriss' inquiry, and might have created the impression of sur-veillance It did not, however, call for a response and fails to demonstrateinterrogation The complaint does not allege that the Respondent violat-ed Sec 8(a)(1) by creating the impression of surveillance and the Re-spondent did not brief that issue The General Counsel's failure to amendthe complaint, though well aware that this was a tenable issue bothbefore and dunng the heanng, is considered a prejudicial omission and anact of neglect which is not curable by speculative conclusions as to thedegree to which the Issue was litigatedviews concerning Morriss' brother On the credited facts,that aspect of the conversation was limited to argumenta-tion that under seniority systems, often sponsored bylabor organizations, length of service would influencepromotions, and that, under such an arrangement his re-cently hired brother might be prejudiced This statementwas neither farfetched, nor untruthful It was premisedon an almost universal union philosophy, and as such in-volved a fertile area for argumentation, within the pro-tective guarantees of Section 8(c) of the Act 5Walker's antiunion attitude again manifested itself laterin July when, as Morriss was performing his duties,Walker ran into him stating, "This is not Georgia-PacificWe can't operate here with a Union we'retextile" At the time, Morriss' father was employed byGeorgia-Pacific where he had served as a union-shopsteward for 8 to 10 years In this respect, Walker simplytestified that he could "not recall" any further conversa-tion with Morriss concerning the Union, a qualified re-sponse which falls short of effective denialAs indicated, only a few days later, on July 15, theemployment of Morriss ended At the time, in his capac-ity as a technician, he was responsible for repair andmaintenance of 48 machines in his area so as to assuretheir continuous, quality production The machines,themselves, are operated by employees classified as"weavers" The latter are dependent on and must call inthe technician to keep the machines running when pro-duction is snagged by a problem whose solution isbeyond their capability Thus, the technician must con-stantly be alert to calls from weavers, in connection withspontaneous breakdowns In addition supervision assignsthe technician maintenance tasks to be performed duringthe shift, which are designed to correct flaws detectedfrom production reports 6Morriss testified that on July 15 he elected to take hisbreak when he anticipated that his machines were in"decent order" Because it was hot he elected to go out-side to the parking lot Driver approached him askingwhat he was doing there 7 Morriss said that he was on5 See Marion Rohr Corp, 261 NLRB 971 fn 4 (1982), Maestro Cafe As-sociates, 270 NLRB 106, 108 (1984) Cf Brunswick Corp, 282 NLRB 794(1987), where the plant removal remark reasonably would be understood"as a threat of unilateral action to be undertaken in retaliation for union-ization " Moreover, although the result in Yolo Transport, 286 NLRB1087, 1090, tends to support the General Counsel, the facts, as reportedtherein, are not readily susceptible to evaluation and certainly do notwarrant an interpretation that employers no longer might truthfully arguethat union policies will work to the disadvantage of some, if not all em-ployees6 When a sudden, unforeseeable problem develops, the weaver will flagthe technician, after completing a green ticket, by turning on a red light,which is observable throughout the production area The daily mainte-nance assignments handed down by supervision are called "second tick-ets" Morriss' alleged failure to complete a second ticket operation con-tnbuted to the July 15 parking lot confrontation, which ended in his ter-mination7 A conflict exists as to whether the Employer maintained an unwrittenrule forbidding employees to leave the plant proper after punching inMomss denied that he was aware of such a rule He admitted, however,that he had never observed coworkers taking breaks in the parking lotMoreover, while it is possible that he may have been in the parking lot inthe past with Dnver and Walker, this did not mean that he was licensedto take breaks in that area without permission Obviously, It would beContinued 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhis break, getting fresh air According to Morriss, as heand Driver headed back toward the plant, Walker cameout, also inquiring as to what Morriss was doing outsideMorriss again explained that he was getting fresh air onhis break At this Juncture, Mornss states that Walkerbecame abusive, calling him a "lazy, no account, dragass, hustle," while accusing Morriss of not doing his jobMorriss claims to have remained silent as Walker calledhim "every name in the book," capping his commentswith the following "Now, you get your shit and get outof hereYou're fired"Driver and Walker insist that Morriss quit Thus, ac-cording to Driver, that morning, while reviewing the"second tickets," he discovered that Morriss neglected toperform a tuneup within the designated timeframe 8 Hetherefore sought out Morriss, telling him to get on thesecond tickets, while accusing him of "dragging hisfeet" According to Driver, the job did not get done Hechecked the job on several occasions, but either he couldnot find Morriss or the latter was otherwise disposed, in-cluding a 10-minute stay in the bathroom Finally,Driver observed Morriss in the parking lot, sitting in histruck This time, Driver went to get Walker because hewanted Walker personally to observe what Morriss wasdoing 9 He next returned to the parking lot, finding Mor-nss standing over his truck, but in a hunched positionMorriss explained that he was just getting a breath offresh air 1• Driver told him to come in as Walkerwanted to see him Walker then asked Morriss what hewas doing in the lot, adding "don't you know you got ajob to run" He told Morriss that the second ticket jobhad not been done, reminding him that he was requiredto satisfy Driver Morriss indicated that he was doing hisjob, but Walker countered with the fact that the submit-ted reports were to the contrary, again noting that Mor-riss was to satisfy Driver At this juncture, Morrissstated that "he'd get his tools and quit if that's the waydifficult to locate Momss, who was not obligated to take his break at anyparticular time, were he free, in the middle of the night, to wander off tothe parking lot without permission Certamly Morriss must have knownthat this was not compatible with good work practices and the responsi-bilities of his position8 walker testified that earlier that morning, he had received complaintsfrom weavers that Morriss was off the job for extended periods Walkeradded that he then went to look for Morriss, who was not in his workarea, and that when he finally located him, Morriss was told to work athis work bench rather than the supply room Walker avers that followingthis incident, a woman identified as Robber, apparently a weaver, report-ed that Morriss was gone again Soon thereafter, Driver reported toWalker that Moms was in his truck Robber did not testify However,another weaver, Kimberly Foster, testified that, although she had madesimilar complaints about Mornss, she had no problems with him on July15 While the Respondent has offered no explanation for the failure tocall Robber, no adverse inference is drawn in this instance, as she wassubject to subpoena by either side, and, in any event, I believed thisaspect of Walker's testimony9 Driver offered a convincing account of his past difficulties in gettingMorriss to follow instructions Morriss confirms that he would seek outCurry if he disagreed with Walker and Driver, having no hesitation togoing over their heads At several points, he exhibited a sense of self im-portance, leaving me with a strong impression that he was likely to runafoul of authority However, while It is possible that Driver wanted toget rid of Morris well prior to the advent of the Union, and his hardfeelings were understandable, this was Walker's decision, not his Despitethis background, Walker admits that he went to the parking lot on July15 with no intention of terminating Mornss10 The plant is air conditionedyou [Walker] feel "11 Walker said, "fine" They then re-turned to Morriss' work area where he demanded tospeak with his girlfriend, Becky 12 At Walker's urging,Driver went and got her, but did not overhear what sub-sequently was said between them 13According to Becky, she was beckoned to the "beamroom" by Driver She arrived to find Morriss upset Hemerely told her that she had to find another ride homeShe claims that he then turned away mentioning theword,"fired " Morriss claims that he specifically told her,"I was fired" Later, Becky, when questioned as towhether her husband ever told her he had quit, showedhesitation, before responding that she could not "remem-ber" him doing so 14Morriss clocked out at 5 30 a m He deliberately lefthis tools at the plant because he "figured" he would beback to work the next day He set out to intercept hisfriend, Charles Curry, knowing that Curry would soonbe reporting for work He stopped on the road andwaited about a half-hour till Curry happened by WhenCurry saw him, he stopped However, according toMorriss' testimony on direct examination, having gonethrough this exercise, though he wanted to talk to Curry,he "was so mad about being fired that [he]couldn't "15 Despite the plain import of this testimony,on cross-examination Morriss reverses himself, testifyingthat he at that time told Curry that he had been dis-chargedOn July 16, Morriss telephoned Curry, inquiring as towhether he had a job According to Mornss, Curry re-plied, "No, his hands were tied I did not have ajob "16ii Walker's account, afforded on cross-examination as a 611(c) witness,was less detailed than that of Driver, and differences are regarded as in-dicative of omission, rather than contradiction He confirms that Morrissstated that he would quit after Walker told him he would "have to satis-fy" Driver" In the Interim, prior to the hearing, Becky became Mrs Morriss" Walker apparently witnessed the meeting between Morriss andBecky, but was not examined as to the incident'4 Becky Morriss was not an impeccably honest witness She seemedto be in a quandary with the oath pulling in one direction and her mar-riage in the other However, one factor stands out in her version, namely,that her husband did not take that opportunity clearly and unmistakablyto convey that he had been discharged Why not? Had this been the case,having requested to see her, would he have hesitated in making thisclear? The Improbable position she was left in might well have promptedMorris' incredible testimony that he wanted to get Becky away fromDriver and Walker to explain what had happened, but "they wouldn't lether do that" This excuse seemed inconsistent with Driver's testimony, asconfirmed by Becky, that, It was he, who summoned Becky, and withBecky's further testimony that Walker greeted her by stating that Morrisshad something to tell her" In this respect, Morris labored under the weight of his own con-trivance He could not decide between falsely testifying that he immedi-ately told both his wife and Curry that he had been discharged, or excus-ing his failure to do so on grounds that he was muzzled, in the case of hiswife, by Walker and Driver, and in Curry's case, by his overwroughtstate'6 Curry is no longer employed by the Respondent and currently re-sides in New Hampshire He was not called as a witness for either sideMemos submitted over his signature to the Respondent are hearsay onthe question of what Mornss and Becky told him concerning the eventsof July 15 and have not been considered in resolving the question ofwhether Mornss quit or was discharged (R Exhs 5, 3, and 4) BELDING HAUSMAN FABRICS243On July 18, Morriss spoke to Plant Supenntendent BillWilliams about returning to work According to Morriss,Williams said that, "he couldn't go over his supervisors'head and put me back to work "17 They disagreed as towhether Morriss had been fired or quit 18 When Momssaccused Walker of abusive behavior towards him, Wil-liams said that he had not heard this before, suggestingthat Morriss forget about it and find work with anothercompany Morriss testified that he understood Williamsto be saying that he would be restored only if Driverand Walker approved 18 However, he made no appealsto the latterOn analysis, the General Counsel's initial allegationthat the Respondent discharge Morriss is unsubstantiatedInfirmities in his own testimony and that of his wife,contribute persuasively to the probability that he quit outof pique at Walker's remonstration in the parking lot 20Alternatively, the General Counsel contends that, evenso, the refusal to rehire was unlawfully motivated In thisrespect the General Counsel has presented a powerfulprima facie case Thus, within 2 weeks•and even fewerworking days•after the commencement of union activi-ty, this key employee organizer, whose umon sentimentwas known, voluntarily terminated his employment in anobvious display of temperament Within the week beforehis equest for rehire, he twice was targeted by ShiftOverseer Walker for an unlawful expression of unionanimus The possibility that the quit might have beenseized on as a means of eliminating a union sympathizerwas heightened by the fact that others had been rehiredand it was company policy to do so if the supervisors af-fected wished 21 In his case, a second chance wasdenied, despite the fact that Morriss admittedly was acompetent craftsmen, his job was key to the operation,and so difficult to fill that Plant Superintendent Williamswas prompted to comment, "you don't want to lose oneunless you just have to "2217 Williams testified that he first learned that Morriss wanted his jobback on July 18 He further testified, however, that when the incidentwas reported to him on the morning of July 15 Walker and Dnver toldhim they opposed rehire Neither Walker nor Driver were examined inthis respect Moreover, they would not have known, at that time, thatMomss would seek his job back Nevertheless, Morriss tended to confirmWilliams through admission that Williams on July 18 told him that hewould not overrule his supervisors, a remark which enforces the proba-bility that Walker and Dnver previously had apprised Williams of theirdetermination not to rehire Morriss12 Williams testified that Morriss stated that he had quit Because con-sistent with my ultimate conclusion in this regard, his testimony in thisrespect is credited12 I do not agree with the observation in the Respondent's bnef thatWilliams "in effect" told Moms that "he would have to work the matterout with his supervisors" If this was a viable alternative, Williams couldhave said so In any event, it was Williams' obligation to assure that anyposition on rehire taken by Walker and Driver was not founded uponunion considerations, and if It was, liability, in the circumstances, couldnot be avoided by Morriss' failure to seek them out20 Having so found, It is unnecessary to consider the Respondent's con-tention that the Board is collaterally estopped from deciding that issueThat claim derives from a finding by an Appeals Examiner of the Virgin-ia Employment Commission that Morriss had quit2' See, eg,GC Exhs 5, 8, 10, 12, and 1422 Plant Supenntendent Williams testified that without Morriss thehead technician had to step in He also noted that several replacementcandidates had to be sent to school, in the unguaranteed hope that onewould prove capable of performing the job The degree of training in-The foregoing easily supports an inference that unionactivity contributed to the decision not to rehire MorrissAccordingly, under Wright Line, 251 NLRB 1083, 1089(1980), the onus shifted to the Respondent to disassociateits decision from union activity The burden imposed isone of "persuasion," or as described by the Board inRoure Bertrand Dupont, Inc , 271 NLRB 443 (1984), "anaffirmative defense in which the employer must demon-strate by a preponderance of the evidence that the sameaction would have taken place even in the absence ofprotected conduct"Plant Manager Williams was the sole witness examinedas to the refusal to rehire, and he testified that he de-ferred to the judgment of Driver and Walker Bothdowngraded Morriss, but not on the basis of his skillsInstead, they were examined as to his general work his-tory, stressing his propensity to leave his work areawithout authorization, an offense which undoubtedly re-quired control and correction, but for which Morriss hadnever been formally warned 23 Moreover, while theirdissatisfaction was less than coextensive," neither wasexamined as to whether and why they allegedly decidedagainst rehire, or if in fact any such decision was com-municated to Williams Thus, the Respondent, havingelected to stand solely on Williams' testimony, hasdenied the opportunity to consider the precise groundson which reemployment was denied and the credulity ofthose reasons In this light, considering the operationaldisadvantages and uncertainties to be faced by elimina-tion of a fully trained, competent technician," thisdoubt-ridden and incomplete presentation fails to over-come the prima facie showing of proscribed discrimina-tion Simply put, the Respondent has failed to offer anypersuasive proof that in the absence of union activity itstill would have made no attempt to salvage the Employ-er's investment in Morriss Accordingly, it is concludedthat the Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing to rehire himvolved is evidenced by the Williams comment that 'it usually takes abouttwo years to get a technician before he can halfway run a job23 Morriss did receive a warning for overstaying a break in 1987, butthere is no indication that he, on that occasion, removed himself to a lo-cation precluding reasonable access by supervision and coworkers24 Walker, not Dnver, had authonty to discharge His major, if notpredominant, complaint related to the fact that Morriss too often couldnot be found when needed by the weavers Since Walker had the greaterauthonty, the failure to explore his position on rehire leaves an Importantvoid in the Respondent's proof Thus, the record is left lacking in expla-nation for Walker's abandonment of his earlier stance that, on learningthat Morriss was in the parking lot, he approached Inin with no intentionof terminating him I am left to speculate as to whether Walker's shift inposition was influenced by union activity or something else that mighthave occurred on the parking lot In my opinion, this proof failure pre-cludes a finding that employment would have been denied even if thequit had taken place in a union free environment See Inland Steel Co,257 NLRB 65, 67 (1981), where the administrative law judge was pre-cluded under Wright Line from "relying upon a defense never asserted bythe Respondent"23 The Respondent in its brief states that "reemployment decisionswould be made by their supervisors based upon employment historyand Weldon's evaluation of how they would perform in the future" This,of course, begs the question It confirms that the state of mind of Walkerand Dnver is determinative m such matters The failure to examine themdenies the defense direct proof as to punty of its motive 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Respondent independently violated Section8(a)(1) of the Act by telling an employee that he hadstabbed a management representative in the back throughhis support of the Union4 The Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing, on and after July 18, 1988, to rehireClifton Morriss because of his union activity5 The above unfair labor practices have an effect oncommerce within the meaning of Section 2(6) and (7) ofthe ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be recommended thatit be ordered to cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the ActThe Respondent having unlawfully denied rehire toClifton Morriss shall be ordered to reemploy him in hisformer position, or if that position no longer exists, to asubstantially equivalent position,26 and to make himwhole for any loss of earnings and other possible bene-fits, computed on a quarterly basis from July 18, 1988, tothe date of a proper offer of employment, less any netinterim earnings, as prescribed m F W Woolworth Co,90 NLRB 289 (1950), plus interest as computed in NewHorizons for the Retarded, 283 NLRB 1173 (1987)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, Weldon Mills, A Division of BeldingHausman Fabrics, Inc , Emporia, Virginia, its officers,agents, successors, and assigns, shall26 It is contemplated that Mornss' reemployment will be effected with-out loss of seniority and other rights and pnvileges, but only to theextent that such benefits are available to rehires under the Respondent'sestablished nondiscriminatory, employment practices27 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses1 Cease and desist from(a)Telling employees that by engaging in union activi-ty they are stabbing a management representative in theback, and hence guilty of disloyalty(b)Discouraging membership in a labor organization,by refusing to rehire, or in any other manner discriminat-ing with respect to wages, hours, or other terms andconditions or tenure of employment(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Clifton Morriss immediate and full reinstate-ment to his former job or, if that job no longer exists, toa substantially equivalent position, without prejudice tohis seniority or any other rights or privileges previouslyenjoyed, and make him whole for any loss of earningsand other benefits suffered as a result of the discrimina-tion against him, in the manner set forth in the remedysection of the decision(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(c)Post at its plant in Emporia, Virginia, copies of theattached notice marked "Appendix "28 Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(d)Notify the Regional Director in writing withm 20days from the date of this Order what steps the Re-spondent has taken to comply28 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"